     Case 2:20-cv-02274-RFB-NJK Document 14
                                         13 Filed 01/27/21
                                                  01/26/21 Page 1 of 2




 1   Kirsten A. Milton
     Nevada State Bar No. 14401
 2   JACKSON LEWIS, P.C.
     300 S Fourth Street, Suite 900
 3
     Las Vegas, NV 89101
 4   Tel: (702) 921-2460
     Fax: (702) 921-2461
 5   Email: kirsten.milton@jacksonlewis.com
 6   Melisa H. Panagakos (pro hac vice)
     JACKSON LEWIS, P.C.
 7   950 17th Street, Suite 2600
 8   Denver, CO 80202
     Tel: (303) 892-0404
 9   Fax: (702) 921-2461
     Email: melisa.panagakos@jacksonlewis.com
10

11                                   UNITED STATES DISTRICT COURT
12                                        DISTRICT OF NEVADA
13    RITA LEGER, individually, RAYMOND
      ALLEN, individually, DIYANA
14    VALKANOVA, individually, CHRISTINE                  Case No. 2:20-cv-02274-RFB-NJK
      CHENH, individually, ANTHONY DICH,
15    individually, FELICIDAD RITER,
      individually and on behalf of other members of      ORDER GRANTING STIPULATION
16    the general public similarly situated,              TO EXTEND DEADLINE FOR
                                                          STIPULATION
                                                          DEFENDANT TOTOANSWER
                                                                          EXTENDOR
17                      Plaintiff,                        DEADLINE FOR  DEFENDANT  TO
                                                          OTHERWISE PLEAD IN RESPONSE
                                                          ANSWER
                                                          TO PLAINTIFF'S FIRST AMENDEDIN
                                                                  OR OTHERWISE   PLEAD
18               vs.                                      RESPONSE TO PLAINTIFFS’ FIRST
                                                          COMPLAINT
                                                          AMENDED  COMPLAINT
19    LANDRY’S INC. dba GOLDEN NUGGET,
      and DOES 1 through 25,                              (FIRST REQUEST)
20
                       Defendants.
21

22          IT IS HEREBY STIPULATED by and between Plaintiffs, through counsel Burke Huber, at

23   the Richard Harris Law Firm, and Defendant, through its counsel Jackson Lewis P.C., Kirsten

24   Milton and Melisa Panagakos, that Defendant shall have an extension of time, through and

25   including February 12, 2021, to file answer or otherwise plead in response to Plaintiffs’ First

26   Amended Complaint for Damages (“First Amended Complaint”).

27               This Stipulation is submitted and based upon the following:

28          1.         On December 23, 2020, Defendant filed a motion to dismiss. [ECF No. 6].
     Case 2:20-cv-02274-RFB-NJK Document 14
                                         13 Filed 01/27/21
                                                  01/26/21 Page 2 of 2




 1          2.     On January 13, 2021, Plaintiffs filed their First Amended Complaint. [ECF No. 12].

 2          3.     Defendant’s answer or pleading in response is currently due on January 27, 2021.

 3   Due to deadlines and commitments in other matters, Defendant needs additional time to prepare its

 4   answer or otherwise plead in response. As such, Defendant requests additional time, through and

 5   including February 12, 2021, to answer or otherwise plead.

 6          4.     This request is made in good faith and not for the purpose of delay.

 7          5.     This is the first request for an extension of time related to Plaintiffs’ First Amended

 8   Complaint.

 9   Dated this 26th day of January 2021.
10
       RICHARD HARRIS LAW FIRM                            JACKSON LEWIS P.C.
11
       /s/ Burke Huber                                    /s/ Kirsten A. Milton
12     Richard Harris, Bar No. 505                        Kirsten A. Milton, Bar No. 14401
       Benjamin Cloward, Bar No. 11087                    300 S. Fourth Street, Ste. 900
13
       Burke Huber, Bar No. 10902                         Las Vegas, Nevada 89101
14     801 S. Fourth Street
       Las Vegas, Nevada 89101                            Melisa H. Panagakos (pro hac vice)
15     Attorney for Plaintiffs                            950 17th Street, Suite 2600
                                                          Denver, CO 80202
16
                                                          Attorneys for Defendant
17
                                                          Landry’s Inc.
18

19

20
     ORDER
21
     IT IS SO ORDERED:
22

23
     United
     UNITED States District
               STATES       Court/Magistrate
                         MAGISTRATE          Judge
                                         JUDGE
24

25
              January 27, 2021
     Dated: _________________________
26

27

28

                                                      2
